Citation Nr: 1204208	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the San Antonio, Texas, VA office on Travel Board in October 2011; a transcript of the hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, it is uncontroverted that the Veteran has been diagnosed with various skin disorders, including eczema (November 2003 private medical record), rosacea (November 1986 private medical record) and dermatitis (November 1986 and June 2005 private medical record).  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  The Veteran's DD-214 showed that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and had Vietnam service from February 1969 to February 1970.  Based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the Veteran's skin diagnoses are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e) (2011), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed dermatitis and his military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current skin problems to the established in-service herbicide exposure or other service incident.  At his October 2011 hearing, the Veteran testified that he first noticed skin problems within six months after service separation.  Hearing transcript, (T.) page 6.   The reoccurrence rate was about once a month.  T. 7.   Given the presumption of herbicide exposure in service, the current diagnoses, and the Veteran's statements asserting the current disability may be associated with herbicide exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current skin disability is causally related to active service.  This evidence must be considered together with all of the appropriately applicable information regarding diseases associated with herbicide exposure.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of great assistance in facilitating proper appellate review of this issue.

The Board also notes that during the October 2011 Board personal hearing, the Veteran testified that he received Social Security Administration (SSA) benefits based on his age, and not due to any disability.  Thus, any SSA records, which are not currently of record, would not be relevant to his appeal in this case, and there is no duty to contact SSA for any records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's current skin disability(ies).  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's skin disorders.  

The examiner should offer an opinion as to the medical probabilities that such a disorder is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  Identify all of the Veteran's skin disorders.  
      
      (b)  Is it as likely as not that each identified skin disorder is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?

In assessing the relative likelihood as to origin and etiology of the dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Thereafter, after any other development deemed necessary, the RO/AMC should readjudicate the issue of service connection for skin disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


